Title: From George Washington to Joseph Rakestraw, 20 July 1787
From: Washington, George
To: Rakestraw, Joseph



Sir,
[Philadelphia] 20th July. 1787.

Perceiving a Vessell advertized for Alexandria, you would oblige me much in hastening the work you have undertaken for me, that I may send it by her.
I should like to have a bird (in place of the Vain) with an olive branch in its Mouth—The bird need not be large (for I do not expect that it will traverse with the wind & therefore may receive the real shape of a bird, with spread wings)—the point of the spire not to appear above the bird—If this, that is the bird thus described, is in the execution, likely to meet any difficulty, or to be attended with much expence, I should wish to be informed thereof previous to the undertaking of it. I am Sir Yr very Hble Sen

Go: Washington

